Filed: June 1, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN DOELL, 
	Petitioner,
	v.  
HARDY MYERS,
Attorney General, State of Oregon, 
	Respondent.
(SC S48325)
	En Banc
	On petition to review ballot title.
	Argued and submitted May 9, 2001.
	John A. Bennett, of Bullivant Houser Bailey, PC, Portland,
argued the cause and filed the petition for petitioner.
	Kaye Ellen McDonald, Assistant Attorney General, Salem,
argued the cause for respondent.  With her on the answering
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
	PER CURIAM
This ballot title review proceeding, brought under ORS
250.085(2), concerns the Attorney General's certified ballot
title for a proposed initiative measure, denominated by the
Secretary of State as Initiative Petition 20 (2002).  Petitioner
is an elector who timely submitted written comments to the
Secretary of State concerning the content of the Attorney
General's draft ballot title and who therefore is entitled to
seek review in this court.  See ORS 250.085(2) (stating that
requirement).  We review the Attorney General's certified ballot
title to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  ORS 250.085(5).
	Petitioner challenges the Attorney General's caption,
result statements, and summary.  Having considered each properly
preserved argument advanced by petitioner in support of those
challenges, (1) we determine that none is well taken.  Accordingly,
we certify the following ballot title to the Secretary of State:
AMENDS CONSTITUTION: MANDATES RESTITUTION AND
LIFE 
IMPRISONMENT WITHOUT RELEASE/PAROLE
AS AGGRAVATED MURDER SENTENCE;
ELIMINATES DEATH PENALTY
RESULT OF "YES" VOTE: "Yes" vote mandates
restitution and life imprisonment without
release/parole for aggravated murder; eliminates death
penalty, life with possibility of release/parole as
sentencing options.



		RESULT OF "NO" VOTE: "No" vote retains death
penalty, life imprisonment with possibility of
release/parole, and life imprisonment without
possibility of release/parole, as aggravated murder
sentencing options.
		SUMMARY:  Amends Constitution.  Under current law,
juries determine whether persons convicted of
aggravated murder are punished by death, life
imprisonment without possibility of release or parole,
or life imprisonment with possible release or parole
after thirty years.  The proposed measure requires
sentencing such persons to restitution and life
imprisonment without possibility of release or parole. 
Additionally, sentences of persons previously sentenced
to death, but not yet executed, must be changed to
restitution and life without possible release or
parole.  Restitution means that any income received in
prison by persons convicted of aggravated murder must
be distributed only for certain purposes, including
restitution to victims of the person's crime or a crime
victims fund, and reimbursement for the prisoner's
housing, health, rehabilitation, and living costs. 
Other provisions.	

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1.  See ORS 250.085(6) (court enjoined from considering
arguments concerning ballot title not presented in writing to
Secretary of State unless exception (inapplicable here) applies).
Return to previous location.